Citation Nr: 0212305	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  99-11 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a right 
hand injury, claimed as right hand trauma with traumatic 
arthritis.

(The issues of entitlement to service connection for eczema 
of the back, chest, and neck, a right knee disability, 
history of left knee strain and increased evaluations for 
migraine headaches, degenerative joint disease of the right 
hip, post total hip replacement, degenerative joint disease 
of the left hip, post total hip replacement, residuals of 
grade II left ankle sprain, and for a non-displaced navicular 
fracture of the right wrist will be the subject of a later 
decision)


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from April 1976 to April 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the St. Petersburg, Florida Department of Veterans Affairs 
(VA) Regional Office (RO).

Pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9 (a)(2)), 
the Board is undertaking additional development on the issues 
of entitlement to service connection for eczema of the back, 
chest, and neck, right knee pain with arthritis, and for 
history of left knee strain.  Additionally, development will 
be undertaken for the issues of entitlement to an increased 
evaluation for migraine headaches, degenerative joint disease 
of the right hip, post total hip replacement, degenerative 
joint disease of the left hip, post total hip replacement, 
residuals of grade II left ankle sprain, and for non-
displaced navicular fracture of the right wrist.  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
these issues.


FINDING OF FACT

The carpometacarpal laxity of the right thumb with X-ray 
evidence of changes of the metacarpophalangeal joint is of 
service origin.


CONCLUSION OF LAW

The carpometacarpal laxity of the right thumb with X-ray 
evidence of changes of the metacarpophalangeal joint was 
incurred during active military service.  38 U.S.C.A. §§ 
1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (codified at 38 U.S.C.A. §§ 5100, 
5103, 5103A, 5107), which applies to all pending claims for 
VA benefits, and which provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by the VA.  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  See VCAA.

The Board finds, in this case, that all relevant facts have 
been properly developed, and that all available evidence 
necessary for an equitable resolution of the issue of 
entitlement to service connection for residuals of a right 
hand injury has been identified and obtained by the RO.  In 
support of the appellant's claim, private treatment reports, 
and VA outpatient treatment records and examination reports 
have been associated with the claims file.  The record 
discloses that the appellant has provided lay statements in 
support of his claim.  The Board is not aware of any 
additional evidence which is available in connection with 
respect to this claim for compensation benefits, and 
concludes that all reasonable efforts have been made by VA to 
obtain evidence necessary to substantiate this aspect of the 
appellant's claim.  Accordingly, the Board finds that VA's 
efforts to notify the appellant and to assist him in 
obtaining evidence to substantiate his claim for service 
connection for residuals of a right hand injury were thorough 
and consistent with the requirements of the newly enacted 
statutory and regulatory provisions regarding VA's duty in 
this regard.

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment.  38 U.S.C.A. 1111 
(West 1991); 38 C.F.R. 3.304(b) (2001).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
C.F.R. 3.306(b) (2001). 

The service medical records show that on entrance 
examination, in October 1975, a childhood history of a broken 
fourth metacarpal and broken right thumb was recorded.  The 
examiner noted that physical examination revealed no sequelae 
associated with the right hand.  Service medical records 
reflect that the appellant sustained a navicular fracture of 
the right wrist in May 1977.  The appellant was seen in July 
1977 for complaints of pain in the carpal area of the right 
hand, noted to already be casted due to navicular fracture.  
The appellant was seen again in late July 1977 for continued 
complaints.  The examiner noted that the cast was weakened at 
the right thumb.  The record further shows that during a June 
1978 hospitalization, the appellant reported pain involving 
multiple joints, to include the fifth proximal 
interphalangeal (PIP) joint.  An assessment of 
polyarthralgias of undertermined etiology was indicated.  A 
June 1996 radiology report revealed normal bone density of 
the right hand.  This evaluation also revealed calcifications 
about the periarticular soft tissues of the fifth PIP joint 
area.  It was noted that the margins of the bones of this 
joint were observed to be irregular.  The examiner questioned 
whether this circumstance represented residual sequelae of a 
previous remote trauma to the hand.  An assessment of 
degenerative changes about the fifth PIP joint was noted. 

A September 1997 VA examination report indicates the 
appellant complained of decreased thumb motion and deformity 
of the carpal metacarpal (CMC) joint of the thumb.  The 
appellant reported that he experienced pain at the base of 
the CMC joint.  He also indicated he experienced difficulty 
grasping objects and was unable to engage in lifting.  
Physical examination of the hand showed laxity of the 
metacarpal joint of the right thumb.  There was some grade II 
laxity of the ulnar collateral ligament of the right thumb.  
The appellant experienced pain with ballottements of the CMC 
joint, and that joint was easily subluxated.  X-ray studies 
revealed subluxated CMC joint of the right thumb with changes 
of the metacarpophalangeal joint of the thumb.  A diagnostic 
impression of carpometacarpal laxity of the right thumb was 
indicated.  

As noted by the record, it is apparent that the appellant 
sustained an injury to the right hand prior to his entry into 
active duty.  At the time of his entrance examination in 
October 1975, there was no evident sequela associated with 
this injury.  Accordingly, the Board is finds that the 
presumption on soundness on enlistment has not been rebutted.  
Therefore the issue before the Board is whether a current 
right hand disorder is of service origin.

In this regard, the record shows the appellant suffered from 
injury to the right wrist in 1977, when he sustained a 
navicular fracture of the right wrist.  During this time, the 
appellant was also noted to complain of symptoms of the right 
hand.  Thereafter, in June 1978, the appellant was evaluated 
for arthralgia of multiple joints, to include the right hand. 

The VA examination in September 1997 showed carpometacarpal 
laxity of the right thumb with X-ray evidence of changes of 
the metacarpophalangeal joint of the thumb.  This is 
approximately 17 months following his retirement from active 
duty.  There is no post service history of any injury to the 
right hand. 

Accordingly, it is the judgment of the Board that the 
carpometacarpal laxity of the right thumb with X-ray evidence 
of changes of the metacarpophalangeal joint is of service 
origin.


ORDER

Service connection carpometacarpal laxity of the right thumb 
with X-ray evidence of changes of the metacarpophalangeal 
joint is granted.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

